Title: To George Washington from Silas Talbot, 31 January 1790
From: Talbot, Silas
To: Washington, George



Sir,
Johnstown [N.Y.] January 31st 1790

My motives for presuming to address you at this time is to solicit your particular favor & notice so far as to take into consideration the propriety of my being again employed in some public service in case any should offer, in which I might be thought adequate to the performance of.
I have been Informed Sir by a member of Congress, that new arrangements will probably take place in some or all of the principal Harbours in the United States and that in order to carry such Laws or regulations as may be made for that purpose into effect, there will likely be a Harbourmaster appointed to each post: should it be deemed necessary to make any appointment similar to what I have before described for the Harbour of New-york, I have the Vanity to believe from my former acquaintance, & present knowledge of Shipping, that I could do the duties of that office And if my abilities might be viewed in so favorable a light I solicit the favor of your Excelly to nominate me to that Office. Should this request be granted I pledge myself to do my best endeavours to justify the appointmt by paying all suitable attention to the duties that shall be required of me in that station I could feign hope that my former services might in some small degree recommend me at this time; And in order that they may more readily occur to your mind, I take the liberty to inclose several copies of Original papers now in my possession; besides these if it were necessary, I could have forwarded copies of Three Letters from Major Genl Sullivan wrote to Congress while I was under his immediate command in these Letters he is pl[e]ased to mention me to that Honorable Body in terms of high approbation of my conduct as an Officer—I could

likewise forward three other copies of Letters from Major Genl Gates to Congress in 1779; in these Letters the General was also pleased to hold me up to them in a light very much to my Honour And was it not Sir for taking up too much of your time I could furnish copies of Letters from other General Officers of less rank, & particularly one from the Governor and Council of the state of Rhode Island in the begining of the year 1780 to Congress, stating my services to them, in a manner very flattering to me.
The inclosed Certificates &ce. I trust will be satisfactory in regard to my public character, as to that of my private or the Identity of my persn I must beg leave to refer your Excellency to Major Generl Knox, who I trust will be able to give you Satisfactory information on that head. I am &ce.
